PTC Announces Third Quarter FY’15 Results Reported Software Revenue Down 7%;Record IOT New Customers and Revenue Drives2%Constant CurrencySoftware Revenue Growth NEEDHAM, MA, July 29, 2015 - PTC (Nasdaq: PTC) today reported revenue for the third quarter of FY’15 of $303.1 million. Net income was $17.4 million or $0.15 per share, which compares to revenue of $336.6 million and net income of $38.0 million or $0.32 per share in the third quarter FY’14. Third quarter FY’15 non-GAAP revenue was $303.9 million. Non-GAAP net income was $61.7 million or $0.53 per share, which compares to non-GAAP net income of $63.7 million or $0.53 per share, in the third quarter FY’14. James Heppelmann, President and CEO said, “We delivered strong third quarter non-GAAP earnings, above the high end of guidance, as cost reductions and focused portfolio management offset the effects of a more challenging macroeconomic climate on our core business. During the quarter, we saw record bookings, revenue, and new customer additions in our Internet of Things business, with several large industrial companies adopting our ThingWorx platform for their IoT initiatives. We believe our IoT vision aligns with the major strategic shift driven by product connectivity.” Information about our use of non-GAAP measures, our bookings measure, our license mix-adjusted measures, and constant currency change measure is discussed in “Important Information About Non-GAAP References,” “Bookings Metric,” “License Mix-Adjusted Metrics” and “Constant Currency Change Metric” below. Reconciliations of our GAAP and non-GAAP measures are provided in the tables accompanying this press release. Operational Overview o Total revenue (in millions): Three Months Ended Constant July 4, June 28, Currency Revenue Change Change License and Subscription Solutions $ $ %) (7 %) Support (4
